DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 7-8, and 13-14 are amended. Claims 1-18 filed on 2/9/22 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences 
6.  	Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552) and Fernandez (2017/0178104).
Re Claims 1, 7, 13: Wu discloses comprising: 
a server (see [0019] discloses server); 
a real-time database (see [0025] disclose database); 
processors (see [0020] discloses processors); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations (see [0052] discloses memory) comprising, at least: 
receiving, at the server, a user input or request made via the first end user device (see [0047] discloses user input and a request); 
receiving, at the server, a second request from the second end user device to complete a transaction (see [0049] discloses second request);
notifying, the second end user device that the table element has been updated in real time (see [0049] buy can perform price negotiation through server or cancel); 

connecting the first end user device to the real-time database (see [0049] discloses buying helper of first electronic device 100 connecting to server);
connecting the second end user device to the real-time database (see [0047] discloses getting product list of product database 210 through second electronic device 300).
However, Wu fails to disclose listeners. Meanwhile, Teodorescu discloses:
setting a first listener on a table of the real-time database and setting a second listener on the table of the real-time database, wherein the first listener and the second listener are both set on the same table of the real-time database (see [0090] discloses join operations and table 1 listener and table 2 listener, [0005, 0026] discloses notification listener device to listen for changes to first and second original tables);
updating corresponding to the user input or request made via the first end user device in the real-time database, updating a table element corresponding to the user input or the request made via the first end user device in the real-time database, and simultaneously causing display of a user interface element corresponding to an updated table element in the first end user device and the second end user device (see [0092] discloses shows a time-consistent view simultaneously of updating AMDR messages);
the first type of application being associated with a first user type, wherein the first end user device is connected to the real-time database (see [0047] discloses connecting to the real-time database, [0048] via direct or remote connection to a periodic table data store 122, [0057-0059] discloses application connecting to and listening to tables, user query application 
From the teaching of Teodorescu, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s invention with Teodorescu’s disclosure of listeners in order “… dynamically updating join operation results in a computer system (see Teodorescu Abstract).”
Although Teodorescu and Wu disclose connecting, they fail to explicitly disclose the following. Meanwhile, Fernandez discloses:
the second type of application being associated with a second user type, where the second end user device is connected to the real-time database (see [0038] discloses server-side application, [0039] discloses client-side user application, [0040] discloses client-side consumer application);
wherein the user input or request comprises an indication to add an item to a virtual shopping cart and comprising the item added to the virtual shopping cart (see [0161] in GUI add to cart, therefore would be an electronic or virtual shopping cart);
wherein connecting the first end user device comprises interfacing with a first type of application executing locally on the first end user device and wherein connecting the second end user device comprises interfacing with a second type of application executing locally on the second end user device (see [0044] application causes device to communicate with local server, [0094] causes client application to send notification of event to local server).
From the teaching of Fernandez, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s and Teodorescu’s inventions 
Re Claims 2, 8, 14: Wu discloses wherein the user input or the request includes a further request to add a second product or service to the virtual shopping cart as part of a transaction flow (see [0031] discloses shopping cart and surrogate shopper).
Re Claims 3, 9, 15: Wu discloses wherein notifying the second end user device that the table element has been updated includes retrieving the newly added product or service data entry from the real-time database and causing a display of the newly added product or service data entry in the second display of the second end user device (see [0031-0032] disclose updating shopping list).
Re Claims 4, 10, 16: Wu discloses wherein the updated table element comprises a cart ID (see [0020, 0031, 0032] discloses adding product).
7.  	Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al (2016/0086253) in view of Teodorescu (WO 2016/183552) and Fernandez (2017/0178104), in further view of Grigg et al (2014/0006165).
Re Claims 5, 11, 17: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise executing business logic, including one or more of totaling the transaction and retrieving previously stored credit card information, in response to receiving the request to perform or complete the transaction (see [0036, 0047, 0084] disclose business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the 
Re Claims 6, 12, 18: However, Wu, Fernandez, and Teodorescu fail to explicitly disclose business logic. Meanwhile, Grigg discloses wherein the operations further comprise causing the display of an output of the executed business logic in a plurality of first or second displays simultaneously (see [0047] discloses business logic). From the teaching of Grigg, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Wu’s, Fernandez’s, and Teodorescu’s inventions with Grigg’s disclosure of business logic in order for “… presenting one or more offers to a user during a shopping experience… (see Grigg Abstract).”
Response to Arguments
8. 	The Applicant’s arguments filed 1/10/22 are considered but are not found to be persuasive as they pertain to new claim amendments (virtual shopping cart and applications executing locally) which have been addressed above with the reliance upon Fernandez reference. In [0161] of Fernandez, it discloses that in the GUI adding to the cart, therefore it would be analogous to an electronic or virtual shopping cart. 
However, in regards to connecting the first end user device to the real-time database as well as connecting the second end user device to the real-time database, Wu discloses in [0047] getting product list of product database 210 through second electronic device 300, therefore connecting the second end user device to the real-time database. Then, in [0049], Wu discloses 
In regards to the first type of application being associated with a first user type, wherein the first end user device is connected to the real-time database, Teodorescu discloses in [0047] connecting to the real-time database, and then in [0057-0059] it discloses an application connecting to and listening to tables. 
With regards to the second type of application being associated with a second user type, where the second end user device is connected to the real-time database, Fernandez discloses in [0038-0040] discloses server-side application, client-side user application, and client-side consumer application.
In regards to the connecting the first/second end user devices comprising a first/second type of application executing locally on the first/second user device, Fernandez discloses in [0044] that the application causes a device to communicate with local server, and in [0094], it also discloses that the client application can send a notification of an event to the local server.
Conclusion
: Ma (Famulus – an automated usability testing system for mobile applications, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 


/DENNIS W RUHL/Primary Examiner, Art Unit 3687